Mugglin, J.
Appeal from a judgment of the County Court of Schenectady County (Tomlinson, J.), rendered March 26, 1997, convicting defendant upon his plea of guilty of three counts of the crime of criminal possession of a weapon in the third degree.
Although defendant’s waiver of the right to appeal does not in and of itself preclude appellate review of the voluntariness of his plea (see, People v Conyers, 227 AD2d 793, lv denied 88 NY2d 982), his failure to move either to withdraw the plea or to vacate the judgment of conviction generally precludes review of the voluntariness issue (see, People v Faison, 270 AD2d 717). *734Contrary to defendant’s claims, the transcript of the plea proceeding demonstrates that defendant, who was represented by counsel, knew that he was waiving his right to remain silent and the right to challenge the admissibility of evidence seized at the time of his arrest, which was the subject of a pending pretrial suppression hearing. Accordingly, this case neither falls within the narrow exception to the preservation rule recognized in People v Lopez (71 NY2d 662, 666) nor warrants this Court’s exercise of its authority to reverse in the interest of justice despite the lack of preservation (cf., People v Bryant, 262 AD2d 791).
Crew III, J. P., Spain, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.